DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15, line 1, “tops” should be –top--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al. (10,300,861).
Green et al. discloses a tailgate pad (102) comprising a front side (118), a back side (135), and a fold out panel (116) coupled with the front side (118), as shown in Figures 1A-1C.  The fold out panel (116) can wrap around a portion of a wheel of a vehicle since it forms a pocket (128), as shown in Figure 1A. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sierra (8,061,761) in view of Green et al. (10,300,861).
Sierra discloses an adjustable tailgate pad (100) comprising a front side (102), a back side (104), and an adjustable top side (106) coupled to the front side (102) and the back side (104), as shown in Figures 1A-1C.  The entire cover (100) can be made from a stretchable material, as disclosed on lines 19-43 of column 4.  The top (106) has an adjustable width since it is made from a stretchable material, as disclosed on lines 19-43 of column 4.  In reference to claim 3, a plurality of retaining straps (110) are coupled to the adjustable tailgate pad (100), as shown in Figures 1A-1C.  In reference to claim 4, the retaining straps (110) are coupled to the adjustable tailgate pad (110) at a location on the tailgate pad (110) to enable strapping a portion of a vehicle against the backside of the tailgate pad (100), as broadly claimed.  The claim does not require the straps to be the straps to strap a vehicle to the tailgate pad.  The hook and loop fasteners (108) inherently allow additional elements including additional straps to be connected.  This meets the “enable strapping” limitations.  In reference to claim 5, front side straps (110) are coupled to the front side (102), as shown in Figures 1A-1C.  Strap receiving features (108) are coupled to the back side (104), as shown in Figure 1A.  The front side straps (110) couple to respective strap receiving features (108) to secure the adjustable tailgate pad (100) to the tailgate (150), as shown in Figures 1A-1C and 5. In reference to claim 10, the entire adjustable tailgate pad can be made from rubber padding resulting in the padding positioned between the front side (102) and the tailgate, as disclosed on lines 19-26 of column 4.  Rubber surfaces provide friction to prevent slipping.  In reference to claim 11, the adjustable top side (106) is comprised of a material having sufficient elasticity such that the top side has an initial width which is less than the width of the tailgate to which the tailgate pad will be coupled, as disclosed on lines 19-28 of column 4.  However, Sierra does not disclose the fold out panel.
Green et al. teaches providing a fold out panel (116) coupled with the front side (118), as shown in Figures 1A-1C.  The fold out panel (116) can wrap around a portion of a wheel of a vehicle since it forms a pocket (128), as shown in Figure 1A. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fold out panel coupled with the front side of Sierra, as taught by Green et al., to carry and store items/cargo.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 11, 16, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 12 of U.S. Patent No. 11,491,856 in view of Green et al. (10,300,861).  The patent does not claim the fold out panel.  Green et al. teaches providing a fold out panel (116) coupled with the front side (118), as shown in Figures 1A-1C.  The fold out panel (116) can wrap around a portion of a wheel of a vehicle since it forms a pocket (128), as shown in Figure 1A. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fold out panel coupled with the front side of the patent, as taught by Green et al., to carry and store items/cargo.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        November 10, 2022